Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16562309, filed on 9/5/2019, has claims 1-20 pending in this application.

Drawings
The drawing filed on 9/5/2019 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The Terminal Disclaimer filed on 9/7/2021 is reviewed and approved.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

The next closest prior art found for this application is Bhattacharya et al. (US 20140149591 A1) which describes A foreign instance is transferred from a customer environment to a target infrastructure-as-a-service cloud environment as an image. The foreign instance is adjusted to standards of the infrastructure-as-a-service cloud environment to obtain an adjusted instance. The adjusted instance is registered into a management system of the infrastructure-as-a-service cloud environment.

The next closest prior art found for this application is Bishop et al. (US 20060031813 A1) which discloses An example of a solution provided here comprises: providing a shared platform that is prepared to accept an incoming customer; for the incoming customer, (a) utilizing at least one information technology management control point; and (b) porting the incoming customer's application, or boarding the incoming customer's application, or both; accepting the incoming 
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “updating a mutation table based on the modification, wherein the mutation table tracks one or more modifications to the second table; receiving a second query for accessing the at least one field in the first table during the live migration of the first table to the second table of the second database schema; and determining, in response to receiving the second query and based on the mutation table, the corresponding field of the second table has been modified; providing, based on the determination the corresponding field of the second table has been modified, data from the at least one corresponding field of the second table in response to the second query.”, as disclosed in independent claims 1, 8 and 15.
The dependent claims 2-7, 9-14 and 16-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
September 11, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167